Mkrrimon, C. J.
(dissenting): In this State a railroad company is not required to enclose its railroad by fence or otherwise, and, hence, it is not regarded or treated in law as a trespass if the live stock of farmers and others, at large in the forests or fields, wander upon its l’oad or graze upon its right-of-way. If such live stock so wandering shall be negligently killed by its moving locomotives or trains, it will be answerable to the person whose property shall be so injured in damages. Indeed, the statute (The Code, § 2326) prescribes that such killing of stock shall prima facie be negligently done, and the burden of proving the absence of negligence in such case is put upon the railroad company. Such company is bound to reasonable care and diligence in preventing such injuries It is, therefore, its duty to keep its roadway in such reasonable condition as will prevent the killing of stock, and, as well, to prevent possible injury arising therefrom to passengers and freight passing over its road, and injury to its own property. It is negligence on its part when it fails to do so. To prevent such injuries it is bound to keep its road-way, as far as practicable, free from such things as will obstruct the view of the engineman looking ahead of the moving train. He should be able to see stock of all kinds on the road or the road-way, in order that he may be able to sound the danger alarm as early as. practicable and *367frighten the stock away, and to put his engine in condition to stop the train promptly.
If bushes, weeds, grass and the like are permitted to grow upon the road-way unrestrained, they not infrequently, particularly where the soil is rich, grow so high and thickly as to hide the animal grazing there, and prevent the engineman from seeing it until the engine is almost upon it. He then sounds the alarm, this and the rushing train alarm the animal and it at once springs upon the track, is killed, the train may be thrown off the track, passengers killed or wounded, or freight injured or ruined. All this may easily happen — has happened. It may be easily prevented by keeping the road-way clear from bushes and high weeds that grow thickly. But for such growth, the stock would generally be seen in ample time to frighten them off or stop the train, and thus sometimes prevent damage very serious in its extent and nature.
The cost of keeping the road-way clear is trifling compared with the loss' occasioned by failing to do so. Indeed, one of the very purposes of the broad road-way allowed to railroad companies is to prevent injuries like those mentioned. It is expected and intended that it shall be kept reasonably clean and free from all such things as will give rise to injury and danger. Hence, it has oftentimes been held that it is negligence to allow dry grass to remain on the road-way, or dry decaying cross-ties and the like to remain there, because they easily take fire, and thus frequently spread devastation.
In possible cases, no doubt, it may be that the road-way can • not be kept clear, but such cases are not general nor common. Nor is this any reason why it shall not be done when practicable. It is said -that such a requirement will drive the railroad company to assert its right against farmers and others w'ho are generally allowed, as a matter of favor, to cultivate the land freely and closely to the road track. This is an unfounded apprehension. Stock are not allowed to go at *368large in the fields where corn, wheat, rye, tobacco and the like grow, and there is, hence, no danger arising from cattle straying in the cultivated fields.
In the present case, if the bushes and grass had not been permitted to grow so high and stand on the road-way, the possibility, the strong probability, is that the animal would not have been killed. But for the bushes and grass the engineman might — would—have seen the animal long before he did and frightened it away, or he might readily have slackened the speed of the train, or, if need be, stopped it. It was fortunate that the train was not thrown from the track and greater damage done. I cannot hesitate to say that, in my judgment, the defendant was justly chargeable with negligence, and that the charge of the Court to the jury was reasonable and just. /
Davis, J. Concurred in the dissenting opinion of the Chief Justice.
Per curiam. Error.